PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/793,862
Filing Date: 25 Oct 2017
Appellant(s): Gajiwala et al.



__________________
Katherine A. Hamer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1).
Regarding claim 1, Bedard teaches a composition, comprising, before curing ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], which reads on a precursor composition, comprising, before curing ethylene propylene diene monomer (EPDM) as claimed. Bedard teaches that the composition further comprises MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056], which reads on an aramid as claimed. Bedard teaches that the composition further comprises PRO 7000 that is NC 7000 MWCNT [0214, Table 2B, Composition-8], wherein NC 7000 is a multi wall carbon nanotube [0176], which reads on a carbon material comprising carbon nanotubes as claimed. Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8] and that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric 
Bedard does not teach a specific embodiment of the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition to be about 4.52 to about 6.78 weight% based on the total weight of the composition, which would read on the limitation of the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bedard’s PRO 7000 that is NC 7000 MWCNT to reinforce Bedard’s composition and for optimizing mechanical properties of Bedard’s composition because Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures 
Regarding claim 5, Bedard satisfies the limitation wherein the graphite comprises expandable graphite as claimed because claim 5 depends from claim 1, claims 1 and 5 do not limit the precursor composition to comprising graphite if the precursor composition comprises carbon nanotubes, claim 5 only limits the composition of the graphite, and Bedard teaches that the precursor composition comprises a carbon material comprising one of carbon nanotubes [0214, Table 2B, Composition-8; 0176].
Regarding claim 8, Bedard teaches that the composition, comprises, before curing, MERGE 1F723 that is KEVLAR engineered elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056]. Bedard teaches that in another embodiment, the composition comprises reinforcing fibers [0019, 0023], wherein the 
Bedard does not teach a specific embodiment wherein the aramid comprises poly-p-phenylene terephthalamide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s aramid fibers that are Twaron to substitute for Bedard’s MERGE 1F723 that is KEVLAR engineered elastomer in SBR, which would read on the limitation wherein the aramid comprises poly-p-phenylene terephthalamide as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a composition with similar mechanical properties because Bedard teaches that the composition, comprises, before curing, MERGE 1F723 that is KEVLAR engineered elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056], and that in another embodiment, the composition comprises reinforcing fibers [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Twaron instead of Kevlar [0056]. Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Bedard does not teach a specific embodiment wherein the aramid comprises fibers of poly-p-phenylene terephthalamide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s aramid fibers that are Twaron to substitute for Bedard’s MERGE 1F723 that is KEVLAR engineered elastomer in SBR, which would read on the limitation wherein the aramid comprises fibers of poly-p-phenylene terephthalamide as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a composition with similar mechanical properties because Bedard teaches that the composition, comprises, before curing, MERGE 1F723 that is KEVLAR engineered elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056], and that in another embodiment, the composition comprises reinforcing fibers 
Regarding claim 10, Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056], wherein NC 7000 is a multi wall carbon nanotube [0176], and that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Kevlar [0056], wherein the nanometric filamentary structures are multi-wall carbon nanotubes [0053], wherein the wt% is the weight% based on the total weight of the composition [0037], which suggests using about 3.82 wt.% to substitute for Bedard’s 0.94% as the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition, and using about 6.18 wt.% to substitute for Bedard’s 2.01% as the amount of Bedard’s MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR, which suggests the limitation wherein the carbon material comprises about 4.52% by weight of the precursor composition, wherein the aramid comprises about 7.30% by weight of the precursor composition as claimed. This is because about 4.52% reads on amounts slightly less than 4.52%, and about 3.82% reads on amounts slightly more than 3.82%. Also, about 7.30% reads on amounts slightly less than 7.30%, and about 6.18% reads on amounts slightly more than 6.18%.

Bedard does not teach that the aramid comprises from about 7.30% by weight to about 11.50% by weight of the precursor composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bedard’s MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR in Bedard’s composition to be about 6.18 weight% based on the total weight of the composition, which would read on the limitation, which would read on the imitation wherein the aramid comprises about 7.30% by weight of the precursor composition as claimed because about 7.30% reads on amounts slightly less than 7.30%, and about 6.18% reads on amounts slightly more than 6.18%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bedard’s MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR to reinforce Bedard’s composition and for optimizing mechanical properties of Bedard’s composition because Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures [0019, 0023], wherein the reinforcing fibers are .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) as applied to claims 1 and 5, and further in view of Le Bonte et al. (US 2012/0153242 A1).
Regarding claim 6, Bedard renders obvious the precursor composition of claim 5 as explained above.
Bedard does not teach that the precursor composition comprises the expandable graphite at from about 1.96% by weight to about 2.26% by weight of the precursor composition. However, Le Bonte teaches expandable graphite that is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene 
Regarding claim 7, Bedard renders obvious the precursor composition of claim 1 as explained above. Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8] and that in another 
Bedard does not teach a specific embodiment wherein the carbon nanotubes comprise from about 2.26% by weight to about 4.75% by weight of the precursor composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition to be about 2.26 to about 4.75 weight% based on the total weight of the composition, which would read on the limitation wherein the carbon nanotubes comprise from about 2.26% by weight to about 4.75% by weight of the precursor composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bedard’s PRO 7000 that is NC 7000 MWCNT to reinforce Bedard’s composition and for optimizing mechanical properties of Bedard’s composition because Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered 
Bedard does not teach that the carbon material comprises expandable graphite, wherein the expandable graphite comprises from about 1.96% by weight to about 2.26% by weight of the precursor composition. However, Le Bonte teaches expandable graphite that is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084]. Le Bonte teaches that the expandable graphite is a fire or flame retardant [0044] that is present in the composition in an amount that is up to 75 wt% based on the weight of the composition [0048]. Before .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) as applied to claim 1, and further in view of Barboric et al. (US 2003/0181545 A1).
Regarding claim 11, Bedard renders obvious the precursor composition of claim 1 as explained above. Bedard teaches that the composition, comprises, before curing, MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056]. Bedard teaches that in another embodiment, the composition comprises reinforcing fibers [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Twaron instead of Kevlar [0056], 
Bedard does not teach that the aramid comprises poly-p-phenylene terephthalamide fibers in pulp form. However, Barboric teaches poly-p-phenyleneterephthalamide fibrillated fibers in pulp form that are Twaron [0011], which reads on aramid that comprises poly-p-phenylene terephthalamide fibers in pulp. Barboric teaches that the fibers [0011] are present [0005] in a composition [0004] further comprising elastomeric binders [0008] that are optionally ethylene propylene diene rubber [0016], and powder graphite [0006]. Bedard and Barboric are analogous art because both references are in the same field of endeavor of a precursor composition, comprising, before curing, an elastomer that is optionally ethylene propylene diene monomer (EPDM), an aramid that optionally comprises poly-p-phenylene terephthalamide fibers, and a carbon material. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Barboric’s poly-p-phenyleneterephthalamide fibrillated fibers in pulp form that are Twaron to substitute for Bedard’s MERGE 1F723 that is KEVLAR engineered elastomer in SBR and that are aramid fibers, which would read on the limitation wherein the aramid comprises poly-p-phenylene terephthalamide fibers in pulp form as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) in view of Barboric et al. (US 2003/0181545 A1) as applied to claim 11, and further in view of Le Bonte et al. (US 2012/0153242 A1) and Kanae et al. (US 2007/0270540 A1).
Regarding claim 12, Bedard in view of Barboric renders obvious the precursor composition of claim 11 as explained above. Bedard teaches that the composition comprises, before curing, ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], which reads on the limitation wherein the precursor composition comprises the EPDM as claimed. As explained above for claim 11, Bedard in view of Barboric renders it obvious to use Barboric’s poly-p-phenyleneterephthalamide fibrillated fibers in pulp form that are Twaron to substitute for Bedard’s MERGE 1F723 that is KEVLAR engineered elastomer in SBR and that are aramid fibers, which renders obvious the limitation wherein the precursor composition comprises the poly-p-phenylene terephthalamide fibers in pulp form as claimed. Bedard teaches that the composition further comprises PRO 7000 that is NC 7000 MWCNT [0214, Table 2B, Composition-8], wherein NC 7000 is a multi wall carbon nanotube [0176], which reads on the limitation wherein the precursor composition comprises the carbon nanotubes as claimed. Bedard teaches that the composition further comprises TMQ that is 1,2-dihydro-2,2,5-trimethylquinoline [0214, Table 2B, Composition-8] that is an anti-aging agent [0082, 0177] and that is present in the composition at 105 Celsius [0195], 130 
Bedard does not teach that the precursor composition comprises expandable graphite. However, Le Bonte teaches expandable graphite that is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084]. Le Bonte teaches that the expandable graphite is a fire or flame retardant [0044] that is present in the composition in an amount that is up to 75 wt% based on the weight of the composition [0048]. Bedard and Le Bonte are analogous art because both references are in the same field of endeavor of a precursor composition, comprising, before curing, an elastomer that is optionally ethylene propylene diene monomer 
Bedard does not teach that the precursor composition further comprises magnesium hydroxide. However, Le Bonte teaches magnesium hydroxide that is a fire retardant [0047] that is present in a composition that further comprises graphite [0046], an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le Bonte’s magnesium hydroxide to modify Bedard’s precursor composition. One of ordinary skill in the art would have been motivated to do so because Le Bonte teaches that the magnesium hydroxide is beneficial for being a fire retardant [0047] that is useful in a composition that further comprises expandable graphite [0046], an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084], which would have been desirable for Bedard’s composition because Bedard teaches that the composition comprises ethylenepropylenediene rubber (EPDM), MERGE 1F723 that is KEVLAR engineered elastomer in natural rubber, wherein Kevlar are aramid fibers, and PRO 7000 that is NC 7000 MWCNT, wherein NC 7000 MWCNT are high aspect ratio multi wall carbon nanotubes [0214, Table 2B, Composition-8; 0056, 0176], and that the composition is used for preparing rubber tracks [0002], pneumatics, strips, sheets, bands, belts, hoses, linings, gaskets, guides, drive lugs, guide lugs, transmission belts, and conveyor belts [0057], which require fire retardance to some extent.

Bedard does not teach a specific embodiment wherein the precursor composition further comprises stearic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s reticulation agent that is stearic acid to modify Bedard’s precursor composition, which would render obvious the limitation wherein the precursor composition further comprises stearic acid as claimed. One of ordinary skill in the art would have been motivated to do so because Bedard teaches that the stearic acid is beneficial for being a reticulation agent [0097] and for promoting reticulation of rubber during curing as well as process aids [0177].
Bedard does not teach that the precursor composition further comprises 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane. However, Kanae teaches 1,1-bis-(t-butylperoxy)-p-3,3,5-trimethylcyclohexane that is an organic peroxide [0093] that is a crosslinking agent [0092] that is capable of crosslinking an EAO copolymer [0090] that is a copolymer containing ethylene [0032, 0151, 0156-0158], propylene [0033, 0151, 0156-0158], and a non-conjugate diene [0035, 0151, 0156-0158], which reads on 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane as claimed. Kanae teaches that the crosslinking agent is present in a composition further comprising the EAO copolymer [0090] that is the copolymer containing ethylene [0032, 0151, 0156-0158], propylene [0033, 0151, 0156-0158], and a non-conjugate diene [0035, 0151, 0156-0158], optionally aramid fiber, and optionally graphite [0111]. Bedard and Kanae are analogous art because both references are in the same field of endeavor of a precursor composition comprising, before curing, ethylene propylene diene monomer (EPDM), prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).
Regarding claim 14, Bedard in view of Barboric renders obvious the precursor composition of claim 11 as explained above. Bedard teaches that the composition comprises, before curing, ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], which reads on the limitation wherein the precursor composition comprises the EPDM as claimed. As explained above for claim 11, Bedard in view of Barboric renders it obvious to use Barboric’s poly-p-phenyleneterephthalamide fibrillated fibers in pulp form that are Twaron to substitute for Bedard’s MERGE 1F723 that is KEVLAR engineered elastomer in SBR and that are aramid fibers, which renders obvious the limitation wherein the precursor composition comprises the poly-p-phenylene terephthalamide fibers in pulp form as claimed. Bedard teaches that the composition further comprises, before curing, PRO 7000 that is NC 7000 MWCNT [0214, Table 2B, Composition-8], wherein NC 7000 is a multi wall carbon nanotube [0176], which reads on the limitation wherein the precursor composition comprises the carbon nanotubes as claimed. Bedard teaches in another embodiment that the composition further comprises a reticulation agent [0096] that is a mixture of stearic acid and zinc oxide [0097], which suggests the limitation wherein the precursor composition comprises zinc oxide and stearic acid as claimed. Bedard teaches in another embodiment that the composition further comprises silica [0029, 0042]. Bedard teaches that the composition further comprises TMQ that is 1,2-dihydro-2,2,5-trimethylquinoline [0214, Table 2B, Composition-8] that is an anti-aging agent [0082, 0177] and that is present in the composition at 105 Celsius [0195], 130 Celsius [0197], and 170 Celsius 
Bedard does not teach that the precursor composition comprises expandable graphite. However, Le Bonte teaches expandable graphite that is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084]. Le Bonte teaches that the expandable graphite is a fire or flame retardant [0044] that is present in the composition in an amount that is up to 75 wt% based on the weight of the composition [0048]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le Bonte’s expandable graphite to modify Bedard’s composition, which would read on the limitation wherein the precursor composition comprises expandable graphite as claimed. One of ordinary skill in the art would have been motivated to do so because Le Bonte teaches that the expandable graphite is beneficial for being a fire or flame retardant [0044], for 
Bedard does not teach a specific embodiment wherein the precursor composition comprises zinc oxide and stearic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s reticulation agent that is a mixture of stearic acid and zinc oxide to modify Bedard’s 
Bedard does not teach a specific embodiment wherein the precursor composition comprises silica. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s silica to modify Bedard’s composition, which would read on the limitation where in the precursor composition comprises silica as claimed. One of ordinary skill in the art would have been motivated to do so because Bedard teaches that the silica is beneficial for being a filler [0029, 0042] and for being substantially uniformly distributed in the composition [0038], which would have been beneficial for providing reinforcement for Bedard’s composition, which would have been beneficial for improving mechanical properties of Bedard’s composition.
Bedard does not teach that the precursor composition comprises a solid chlorinated paraffin. However Le Bonte teaches chlorinated paraffin that is a flame retardant [0044], which reads on a solid chlorinated paraffin as claimed. Le Bonte teaches that the chlorinated paraffin is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], optionally a filler [0080] that is aramid fiber [0084], and optionally graphite [0044]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le Bonte’s chlorinated paraffin that is 
Bedard does not teach that the precursor composition comprises 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane. However, Kanae teaches 1,1-bis-(t-butylperoxy)-p-3,3,5-trimethylcyclohexane that is an organic peroxide [0093] that is a crosslinking agent [0092] that is capable of crosslinking an EAO copolymer [0090] that is a copolymer containing ethylene [0032, 0151, 0156-0158], propylene [0033, 0151, 0156-0158], and a non-conjugate diene [0035, 0151, 0156-0158], which reads on 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane) polymer as claimed. Kanae teaches that prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) in view of Barboric et al. (US 2003/0181545 A1) as applied to claim 11, and further in view of Le Bonte et al. (US 2012/0153242 A1), Fan (US 2004/0229989 A1), and Kanae et al. (US 2007/0270540 A1).
Regarding claim 13, Bedard in view of Barboric renders obvious the precursor composition of claim 11 as explained above. Bedard teaches that the composition comprises, before curing, ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], which reads on the limitation wherein the precursor composition comprises the EPDM as claimed. As explained above for claim 11, Bedard in view of Barboric renders it obvious to use Barboric’s poly-p-phenyleneterephthalamide fibrillated fibers in pulp form that are Twaron to substitute for Bedard’s MERGE 1F723 that is KEVLAR engineered elastomer in SBR and that are aramid fibers, which renders obvious the limitation wherein the precursor composition comprises the poly-p-phenylene terephthalamide fibers in pulp form as claimed. Bedard teaches that the composition further comprises PRO 7000 that is NC 7000 MWCNT [0214, Table 2B, Composition-8], wherein NC 7000 is a multi wall carbon nanotube [0176], which reads on the limitation wherein the precursor composition comprises the carbon nanotubes as claimed. Bedard teaches that the composition further comprises TMQ that is 1,2-
Bedard does not teach that the precursor composition comprises expandable graphite. However, Le Bonte teaches expandable graphite that is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid 
Bedard does not teach that the precursor composition further comprises magnesium hydroxide. However, Le Bonte teaches magnesium hydroxide that is a fire retardant [0047] that is present in a composition that further comprises graphite [0046], an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le Bonte’s magnesium hydroxide to modify Bedard’s precursor composition. One of ordinary skill in the art would have been motivated to do so because Le Bonte teaches that the magnesium hydroxide is beneficial for being a fire retardant [0047] that is useful in a composition that further comprises expandable graphite [0046], an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], and optionally a filler [0080] that is aramid fiber [0084], which would have been desirable for Bedard’s composition because Bedard teaches that the composition comprises ethylenepropylenediene rubber (EPDM), MERGE 1F723 that is KEVLAR engineered elastomer in natural rubber, wherein Kevlar are aramid fibers, and PRO 7000 that is NC 7000 MWCNT, wherein NC 7000 MWCNT are high aspect ratio multi 
Bedard does not teach that the precursor composition further comprises a solid chlorinated paraffin. However Le Bonte teaches chlorinated paraffin that is a flame retardant [0044], which reads on a solid chlorinated paraffin as claimed. Le Bonte teaches that the chlorinated paraffin is present in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], optionally a filler [0080] that is aramid fiber [0084], and optionally graphite [0044]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le Bonte’s chlorinated paraffin that is a flame retardant to modify Bedard’s precursor composition, which would render obvious the limitation wherein the precursor composition comprises a solid chlorinated paraffin as claimed. One of ordinary skill in the art would have been motivated to do so because Le Bonte teaches that the chlorinated paraffin that is a flame retardant is beneficial for being a flame retardant [0044] that is useful in a composition [0044] that further comprises an elastomer [0020] that is optionally ethylene propylene diene monomer (EPDM) [0027], optionally a filler [0080] that is aramid fiber [0084], and optionally graphite [0044], which would have been desirable for Bedard’s composition because Bedard teaches that the composition comprises ethylenepropylenediene rubber (EPDM), MERGE 1F723 that is KEVLAR engineered elastomer in natural rubber, wherein Kevlar are aramid fibers, and PRO 7000 that is NC 7000 MWCNT, 
Bedard does not teach that the precursor composition further comprises a polychlorinated polycyclic compound. However, Fan teaches 1,2,3,4,7,8,9,10,13,13,14,14-dodecachloro1,4,4a,5,6a,7,10,10a,11,12,12a-dodecahydro-1,4,7,10-dimethanodibenzo (a.e) cyclooctene [0019], which reads on a polychlorinated polycyclic compound as claimed, that is present in a composition [0019] further comprising ethylene-propylene diene monomer (EPDM) [0018], and a polyaramide fiber [0018]. Bedard and Fan are analogous art because both references are in the same field of endeavor of a precursor composition comprising, before curing, ethylene-propylene diene monomer (EPDM), and an aramid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fan’s 1,2,3,4,7,8,9,10,13,13,14,14-dodecachloro1,4,4a,5,6a,7,10,10a,11,12,12a-dodecahydro-1,4,7,10-dimethanodibenzo (a.e) cyclooctene to modify Bedard’s precursor composition, which would read on the limitation wherein the precursor composition comprises a polychlorinated polycyclic compound as claimed. One of ordinary skill in the art would have been motivated to do so because Fan teaches that the 1,2,3,4,7,8,9,10,13,13,14,14-dodecachloro1,4,4a,5,6a,7,10,10a,11,12,12a-dodecahydro-1,4,7,10-dimethanodibenzo (a.e) cyclooctene is beneficial for being a chlorinated flame retardant and for being useful in a composition [0019] further 
Bedard does not teach a specific embodiment wherein the precursor composition further comprises a chloroprene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s polychloroprene rubber to substitute for a fraction of Bedard’s Keltan 5470Q that is ethylenepropylenediene rubber (EPDM), which would renders obvious the limitation wherein the precursor composition further comprises a chloroprene as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a precursor composition with similar mechanical properties because Bedard teaches that the composition comprises, before curing, Keltan 5470Q that is ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], and that in another embodiment  the composition further comprises a mixture of polychloroprene rubber and ethylene propylene diene rubber [0027, 0039, 0066, 0067]. Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite 
Bedard does not teach a specific embodiment wherein the precursor composition further comprises stearic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s reticulation agent that is stearic acid to modify Bedard’s precursor composition, which would render obvious the limitation wherein the precursor composition further comprises stearic acid as claimed. One of ordinary skill in the art would have been motivated to do so because Bedard teaches that the stearic acid is beneficial for being a reticulation agent [0097] and for promoting reticulation of rubber during curing as well as process aids [0177].
Bedard does not teach that the precursor composition further comprises 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane. However, Kanae teaches 1,1-bis-(t-butylperoxy)-p-3,3,5-trimethylcyclohexane that is an organic peroxide [0093] that is a crosslinking agent [0092] that is capable of crosslinking an EAO copolymer [0090] that is a copolymer containing ethylene [0032, 0151, 0156-0158], propylene [0033, 0151, 0156-0158], and a non-conjugate diene [0035, 0151, 0156-0158], which reads on 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane) polymer as claimed. Kanae teaches that the crosslinking agent is present in a composition further comprising the EAO copolymer [0090] that is the copolymer containing ethylene [0032, 0151, 0156-0158], propylene [0033, 0151, 0156-0158], and a non-conjugate diene [0035, 0151, 0156-0158], optionally aramid fiber, and optionally graphite [0111]. Bedard and Kanae are analogous art because both references are in the same field of endeavor of a precursor composition comprising, before curing, ethylene propylene diene monomer (EPDM), prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1).
Regarding claim 29, Bedard teaches a composition, comprising, before curing ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], which reads on a precursor composition, comprising, before curing ethylene propylene diene monomer (EPDM) as claimed. Bedard teaches that the composition further comprises MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056], which reads on an aramid as claimed. Bedard teaches that the composition further comprises PRO 7000 that is NC 7000 MWCNT [0214, Table 2B, Composition-8], wherein NC 7000 is a multi wall carbon nanotube [0176], which reads on a carbon material consisting of carbon nanotubes as claimed. Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8] and that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Kevlar [0056], wherein the nanometric filamentary structures are multi-wall carbon nanotubes [0053], wherein the wt% is the weight% based on the total weight of the composition [0037], which suggests using about 4.52 to about 6.78 wt.% to substitute for Bedard’s 0.94% as the amount of Bedard’s PRO 7000 that is NC 7000 
Bedard does not teach a specific embodiment of the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition to be about 4.52 to about 6.78 weight% based on the total weight of the composition, which would read on the limitation of the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bedard’s PRO 7000 that is NC 7000 MWCNT to reinforce Bedard’s composition and for optimizing mechanical properties of Bedard’s composition because Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Kevlar [0056], wherein the nanometric filamentary structures are multi-wall carbon nanotubes [0053], wherein the wt% is the weight% based on the total weight of the composition [0037], that the composition is effective for preparing rubber articles showing improved and superior characteristics over articles made by prior art compositions [0029], that the .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) in view of Kanae et al. (US 2007/0270540 A1).
Regarding claim 30, Bedard teaches a composition, comprising, before curing ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], which reads on a precursor composition, comprising, before curing ethylene propylene diene monomer (EPDM) as claimed. Bedard teaches that the composition further comprises MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], wherein Kevlar is aramid fibers [0056], which reads on an aramid as claimed. Bedard teaches that the composition further comprises PRO 7000 that is NC 7000 MWCNT [0214, Table 2B, Composition-8], wherein NC 7000 is a multi wall carbon nanotube [0176], which reads on a carbon material consisting of carbon nanotubes as claimed. Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8] and that in another embodiment, the 
Bedard does not teach a specific embodiment of the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition to be about 4.52 to about 6.78 weight% based on the total weight of the composition, which would read on the limitation of the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bedard’s PRO 7000 that is NC 7000 MWCNT to reinforce Bedard’s composition and for optimizing mechanical properties of Bedard’s composition because Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8], that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Kevlar [0056], wherein the nanometric filamentary structures are multi-wall carbon nanotubes [0053], wherein the wt% is the weight% based on the total weight of the composition 
Bedard does not teach a specific embodiment wherein the precursor composition further comprises, before curing, a chlorinated organic compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s polychloroprene rubber or chlorosulphonated polyethylene rubber to substitute for a fraction of Bedard’s ethylenepropylenediene rubber (EPDM), which would read on the limitation wherein the precursor composition further comprises, before curing, a chlorinated organic compound as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a precursor composition with similar mechanical properties because Bedard teaches that the composition comprises, before curing, ethylenepropylenediene rubber (EPDM) [0214, Table 2B, Composition-8], and that in another embodiment, the composition comprises a mixture of polychloroprene rubber, chlorosulphonated polyethylene rubber, and ethylene 
Bedard does not teach a specific embodiment wherein the precursor composition further comprises, before curing, a filler comprising one or more of zinc oxide, silica, or magnesium hydroxide, and stearic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bedard’s reticulation agent that is a mixture of stearic acid and zinc oxide to modify Bedard’s precursor composition, which would read on the limitation wherein the precursor composition further comprises, before curing, a filler comprising zinc oxide and stearic acid as claimed. One of ordinary skill in the art would have been motivated to do so because Bedard teaches that the mixture of zinc oxide and stearic acid is beneficial for being a reticulation agent [0097] and for promoting reticulation of rubber during curing as well as process aids [0177].
Bedard does not teach that the precursor composition further comprises, before curing, 1,1-di-(t-butylperoxy)-3,3,5-trimethylcyclohexane or dicumyl peroxide. However, Kanae teaches 1,1-bis-(t-butylperoxy)-p-3,3,5-trimethylcyclohexane that is an organic peroxide [0093] that is a crosslinking agent [0092] that is capable of crosslinking an EAO copolymer [0090] that is a copolymer containing ethylene [0032, 0151, 0156-0158], propylene [0033, 0151, 0156-0158], and a non-conjugate diene [0035, 0151, 0156-0158]. Kanae teaches that the crosslinking agent is present in a composition further comprising the EAO copolymer [0090] that is the copolymer containing ethylene prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).

(2) Response to Argument
Appellant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. In response to the appellant’s argument that Bedard does not teach or suggest all of the elements of claim 1 because the element of “the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” is not taught or suggested because Bedard’s CNTs are present at 0.1%-3% by weight of the composition, Bedard’s carbon black is present at 15%-40% by weight of the composition, Bedard’s CNTs and carbon black are both carbon materials, and the combined CNTs and carbon black are present at 15.1%-43% by weight of Bedard’s rubber compositions, which is higher than the range of from about 4.52% by weight to about 6.78% by weight recited in claim 1 (p. 18), the term “the carbon material” in claim 1, line 3, gives antecedent basis to the term “a carbon material comprising one or more carbon nanotubes or graphite” in claim 1, lines 2-3, because it is the only other recitation of the term “carbon material” in claim 1. Therefore, the limitation “the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” in claim 1, lines 3-4, limits the carbon material comprising one or more of carbon nanotubes or graphite to comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition. Since claim 1 
In response to the appellant’s argument that a person of ordinary skill in the art would consider the term “carbon material” to include the nanometric filamentary structures (e.g., the CNTs) and the carbon black of Bedard because both are carbon materials and both are necessary in the amounts taught in Bedard to provide the desired properties to Bedard’s compositions (p. 20), one of ordinary skill in the art would interpret the term “the carbon material” in claim 1, line 3, as giving antecedent basis to the term “a carbon material comprising one or more carbon nanotubes or graphite” in 
In response to the appellant’s argument that it is improper for the Examiner to rely on only the CNTs as corresponding to the carbon material of claim 1 since the 
In response to the appellant’s argument that despite the term “comprising” not excluding additional, unrecited elements, the carbon black material, if included in Appellant’s composition, would still factor into the range listed in pending claim 1, that if the carbon black were an additional, unrecited element present in Appellant’s composition at 15% by weight, the weight percentage of carbon material listed in claim 1 would have to account for that additional 15% because carbon black is a carbon material, thus making the relevant range, by necessity, significantly higher than the range recited in pending claim 1 (p. 21), although Bedard teaches that the composition further comprises 28.08% of carbon black [0214, Table 2B, Composition-8], and although carbon black is a species of carbon material, the limitation “the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” in claim 1, lines 3-4, limits the carbon material comprising one or more of carbon nanotubes or graphite to comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition. This is because the term “the carbon material” in claim 1, line 3, gives antecedent basis to the term “a carbon material comprising one or more carbon nanotubes or graphite” in claim 1, lines 2-3, because it is the only other recitation of the term “carbon material” in claim 1. Since claim 1 recites “a precursor composition, comprising, before curing:” “a carbon material comprising one or more carbon nanotubes or graphite, the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” in lines 1-4, and since the transitional term "comprising" is inclusive or open-ended and does not exclude 
In response to the appellant’s argument that even if Bedard were modified as asserted by the Office, the claimed invention would not be taught or suggested because the element of claim 1 of “the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” would be lacking (p. 22), Bedard teaches that the composition comprises 0.94% of the PRO 7000 that is NC 7000 MWCNT and 2.01% of the MERGE 1F723 that is KEVLAR Engineered Elastomer in SBR [0214, Table 2B, Composition-8] and that in another embodiment, the composition comprises about 0.1 to about 10 wt.% of reinforcing fibers and nanometric filamentary structures [0019, 0023], wherein the reinforcing fibers are aramid fibers [0028] that are Kevlar [0056], wherein the nanometric filamentary structures are multi-wall carbon nanotubes [0053], wherein the wt% is the weight% based on the total weight of the composition [0037], which suggests using any amount from about 0.1 to about 10 wt.% to substitute for Bedard’s 0.94% as the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition, which suggests using about 4.52 to about 6.78 wt.% to substitute for Bedard’s 0.94% as the amount of Bedard’s PRO 7000 that is NC 7000 MWCNT in Bedard’s composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the 
In response to the appellant’s argument that a person of ordinary skill in the art would not have had an objective reason to modify Bedard to produce the invention of claim 1 because Bedard is not analogous to the claimed invention, is not from the same field of endeavor, and is not reasonably pertinent to a problem that may have been 
In response to the appellant’s argument that there is no objective reason to modify Bedard to produce the invention of claims 1, 5, and 8-10 because modifications asserted by the Office would render the rubber compositions of Bedard inoperable and unsatisfactory for their intended purpose because if the rubber compositions of Bedard 
In response to the appellant’s argument that a person of ordinary skill in the art would have no objective reason to modify Bedard as asserted by the Office because properties that are improved and superior properties for one application may be detrimental for another, that if too high of an amount of MWCNT was added to Bedard’s 
In response to the appellant’s argument that unexpected results of the claimed invention rebut any prime facie case of obviousness because the pending claims exhibit an unexpected use and have an unexpected property because it was unexpectedly found that the precursor compositions including the multi-walled carbon nanotubes and 
In response to the appellant’s argument that claims 6 and 7 are not obvious over Bedard and Le Bonte because the nonobviousness of independent claim 1 precludes a rejection of claims 6 and 7 (p. 26-27), claim 1 is obvious over Bedard as explained above in the Office’s response to the appellant’s arguments against the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1). Claims 6 and 7 are obvious over Bedard in view of Le Bonte as explained in the rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) in view of Le Bonte et al. (US 2012/0153242 A1) that is set forth in the Final Office action mailed on 07/08/2020.

In response to the appellant’s argument that claims 12 and 14 are not obvious over Bedard, Barboric, Le Bonte, and Kanae because the nonobviousness of independent claim 1 precludes a rejection of claims 12 and 14 (p. 28-29), claim 1 is obvious over Bedard as explained above in the Office’s response to the appellant’s arguments against the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1). Claims 12 and 14 are obvious over Bedard et al. (US 2015/0203668 A1) in view of Barboric et al. (US 2003/0181545 A1), Le Bonte et al. (US 2012/0153242 A1), and Kanae et al. (US 2007/0270540 A1) as explained in the rejection of claims 12 and 14 under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 2015/0203668 A1) in view of Barboric et al. (US 2003/0181545 A1), Le Bonte et al. (US 2012/0153242 A1), and Kanae et al. (US 2007/0270540 A1) that is set forth in the Final Office action mailed on 07/08/2020.
In response to the appellant’s argument that claim 13 is not obvious over Bedard, Barboric, Le Bonte, Fan, and Kanae because Bedard, Barboric, Le Bonte, Fan, and 
In response to the appellant’s argument that Bedard does not teach or suggest the element in claim 29 of “a carbon material consisting of one or more of carbon nanotubes or graphite, the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition”, because both the carbon nanotubes and the carbon black in the rubber compositions of Bedard are carbon materials, and since the carbon black of Bedard is not a carbon material consisting of one or more of carbon nanotubes or graphite, the above-mentioned element is not taught, or suggested by Bedard (p. 30-31), the term “the carbon material” in claim 29, line 5, gives antecedent basis to the term “a carbon material consisting of one or more of carbon nanotubes or graphite” in claim 29, line 4, because it is the only other recitation of the term “carbon material” in claim 29. Therefore, the limitation “the carbon 
In response to the appellant’s argument that the Office’s interpretation of a “carbon material consisting of one or more of carbon nanotubes or graphite” does not 
In response to the appellant’s argument that Bedard does not teach or suggest the element in claim 30 of “a carbon material consisting of one or more of carbon nanotubes or graphite, the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” because both the carbon nanotubes and the carbon black in the rubber compositions of Bedard are carbon materials, and since the carbon black of Bedard is not a carbon material consisting of one or more of carbon nanotubes or graphite, the above-mentioned element is not expressly or inherently described, taught, or suggested by Bedard (p. 32), the term “the carbon material” in claim 30, line 4, gives antecedent basis to the term “a carbon material consisting of one or more of carbon nanotubes or graphite” in claim 30, line 4, because it is the only other recitation of the term “carbon material” in claim 30. Therefore, the limitation “the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” in claim 30, lines 4-6, limits the carbon material consisting of one or more of carbon nanotubes or graphite to comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition. Since claim 30 recites “a precursor composition, comprising, before curing:” “a carbon material consisting of one or more of carbon nanotubes or graphite, the carbon material comprising from about 4.52% by weight to about 6.78% by weight of the precursor composition” in lines 1 and 4-6, since the transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP 2111.03(I)), and since the transition phrase "consisting of" excludes any element or 
In response to the appellant’s argument that Kanae does not teach or suggest this element (p. 32), the Office did not rely on Kanae for a teaching or suggestion of this element in the Final Office action mailed on 07/08/2020.
In response to the appellant’s argument that claims 15-18 and 20-28 should be rejoined as depending directly or indirectly on claim 1 and that nonelected claims 20-28 should be rejoined because independent claim 23 includes all of the limitations of elected independent claim 1 and therefore are allowable (p. 33), claims 15-18 and 20-28 are withdrawn and are not eligible for rejoinder because none of the elected claims have been indicated as allowable.

For the above reasons, it is believed that the rejections should be sustained.

/DAVID T KARST/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767  
                                                                                                                                                                                                      /BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.